LUMPKIN, VICE-PRESIDING JUDGE:
CONCUR IN PART/DISSENT IN PART
T1 I concur in the Court's authority to adjudicate the legal issues before it. However, I must dissent when the Court oversteps its bounds and violates the doctrine of separation of powers by interfering with the manner in which the executive branch administers sentences.
T2 The authority of the executive branch, for our purposes, the Department of Corree-tions, to administer sentences is well established by case law and state statute. See Fields v. Driesel, 1997 OK CR 33, ¶¶ 20-21, 941 P.2d 1000, 1005. In Williams v. State, 2004 OK CR 8, ¶ 9, 87 P.3d 620, 622-28, this Court correctly interpreted the applicable statutes and held the Governor cannot order a sentence to run consecutive upon a parole revocation when the original judgment and sentence ordered the sentence to run concurrent.
13 Title 21 00.98.2001, § 61.1 sets out how sentences are to be served "by operation of law" if the judgment and sentence is silent regarding whether it is to run consecutive or concurrent. Section 61.1 provides that sentences are to run consecutively with the service of the sentences to be based on date of receipt by the Department of Corrections, ie. first received, first served, second received, second served, ete., unless the judgment and sentence specifically provides that *1245it is to run concurrently with another judgment and sentence.
1 4 The issue in this case has already been decided by the Oklahoma Legislature. For this Court to attempt to now infringe on their authority by trying to tell the Department of Corrections how to administer the service of a sentence just because it is a sentence resulting from a parole revocation violates the doctrine of separation of powers.
T5 I would urge the Court to excise the dicta which creates a constitutional conflict from this opinion and only adjudicate the issue before it. I agree to deny the writ solely on the basis that Petitioner has not shown, based upon the facts, that Judge Bra-nam has abused his discretion.